Citation Nr: 1519040	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  00-18 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent from October 3, 1985 to May 4, 1987 for posttraumatic stress disorder (PTSD)/anxiety disorder.

2.  Entitlement to a disability rating greater than 50 percent from May 5, 1987 to May 19, 1988 for PTSD/anxiety disorder.

3.  Entitlement to a disability rating greater than 30 percent from May 20, 1988 to August 12, 1996 for PTSD/anxiety disorder.

4.  Entitlement to a disability rating greater than 50 percent from August 13, 1996 to March 23, 1999 for PTSD/anxiety disorder.

5.  Entitlement to a disability rating greater than 30 percent from March 24, 1999 to August 1, 1999 for PTSD/anxiety disorder



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and D.C.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of March 2000, which increased the Veteran's disability rating for service-connected anxiety disorder from 10 percent to 30 percent disabling, effective September 28, 1999.  During the ensuing appeal period, the diagnosis of the service-connected disability was changed to PTSD/anxiety disorder.  Over the course of the appeal period, temporary total hospitalization ratings under 38 C.F.R. § 4.29 were also assigned for the service-connected psychiatric disability from August 2, 1999 to September 30, 1999; from May 20, 2002 to June 30, 2002; and July 29, 2002 to August 31, 2002; and from September 19, 2005, to October 31, 2005.  Additionally, in a July 2003 rating decision, the 30 percent rating for PTSD was increased to 70 percent, effective July 1, 2002, and a TDIU was granted effective that date.  

The Veteran was afforded personal hearings at the RO in August 2000 and February 2005.

In a decision dated in January 2009, the Board granted a 70 percent rating for PTSD, effective from October 1, 1999, through June 30, 2002, and also denied an effective date earlier than October 1, 1999, for the grant of a 70 percent rating. 

The Veteran appealed the January 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2010 Joint Motion for Partial Remand (JMR), the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated, insofar as it denied a rating in excess of 70 percent effective from October 1, 1999, through June 30, 2002, and an earlier effective date for the 70 percent rating prior to October 1, 1999.  A January 2010 Court order granted the January 2010 JMR. 

The Board remanded the issues for additional development in November 2010 and again in April 2012.  In a December 2012 rating decision, the RO granted a 100 percent schedular rating for PTSD, effective November 6, 2012.  A May 2013 Board decision denied entitlement to an evaluation in excess of 70 percent for PTSD for the period from October 1, 1999 to November 5, 2012, and granted entitlement to an effective date of February 15, 2002, for the assignment of a total disability based on individual unemployability (TDIU) rating.  The May 2013 Board decision remanded the issue of entitlement to an effective date earlier than October 1, 1999, for the assignment of a 70 percent schedular evaluation for PTSD, to include whether an evaluation in excess of 10 percent is warranted prior to that date, for further development.  A May 2013 RO decision awarded a 30 percent rating for PTSD, effective March 24, 1999 to August 2, 1999.

In a decision dated in February 2014, the Board considered the issue of entitlement to an effective date earlier than March 24, 1999 for the assignment of a 30 percent schedular evaluation for PTSD; found that there had been a pending informal claim for an increased rating for the Veteran's service-connected psychiatric disorders since October 3, 1985; and granted a 50 percent rating effective May 5, 1987 through May 19, 1988, a 30 percent rating effective May 20, 1988 through August 12, 1996, and a 50 percent rating effective August 13, 1996 through March 23, 1999 for PTSD/anxiety disorder.  

The Veteran appealed the February 2014 Board decision to the Court.  In a November 2014 JMR, the parties (the Veteran and the VA Secretary) requested that the February 2014 Board decision be vacated, insofar as it denied ratings in excess of 50 percent from May 5, 1987 through May 19, 1988, 30 percent from May 20, 1988 through August 12, 1996, and 50 percent from August 13, 1996 through March 23, 1999.  The JMR also noted that the Board failed to adjudicate the issue of entitlement to a disability rating in excess of 30 percent for PTSD/anxiety disorder from March 24, 1999 through August 1, 1999.  A February 2014 Court order granted the November JMR. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the November 2014 JMR indicates that a remand is required in this case due to perceived deficiencies within the Board's analysis in the February 2014 decision. 

Significantly, the JMR noted several medical records which were not addressed by the Board in the February 2014 decision.  Specifically, with respect to the time period from October 3, 1985, and May 4, 1987, the record includes August 1986 to April 1987 Vet Center medical records which reflect crying spells, phobias, panic attacks, nightmares, disorganized thinking, and circumstantial or pressured speech during the period.  With respect to the time period from May 5, 1987 to May 19, 1988 the record includes an April 7, 1988 record revealing that he had "been terminated from his employment," an April 12, 1988 record reflecting he "has no friends," and June and August 1987 records recorded a failing marriage and that he was "not functioning at an adequate level."  With respect to the time period from August 13, 1996 to March 23, 1999, the JMR noted that August 1996, December 1998, January 1999, and February 1999 VA treatment notes reflected that the Veteran had broken up with his girlfriend, isolated himself to his room after work, and had a lack of intimacy and contact with family.

It appears that the Veteran's psychiatric state has fluctuated since the October 3, 1985 informal claim.  As was noted in the February 2014 Board decision, in May 5, 1987 it was noted that the Veteran's marriage was failing, a fact that was similarly noted in June 1987 VA treatment records.  However, a May 20, 1988 VA treatment record noted that the Veteran was beginning to develop insight into his thought processes and was not emotional during his interview.  This was further confirmed in a June 8, 1988 record which indicated that the Veteran's emotional state was under control and that there were no signs of tears during the interview.  The June 8, 1988 treatment record also noted that the Veteran had a new job and was assessed as making good progress.  Thereafter, an August 13, 1996 VA record indicated that the Veteran was anxious and labile and appeared to have difficulty focusing.  An August 25, 1996 record noted that while the Veteran was well-dressed and neatly groomed, the examiner was unable to determine what the Veteran had wanted.  Records dated in December 1998 noted that the Veteran was angry and unfulfilled and referenced employment difficulties and family problems as the causes.

Notably, in a February 2010 statement from B.L., the Veteran's private therapist, B.L. wrote that he had reviewed extensive records kept by the Grand. Rapids Vet Center since the Veteran first sought treatment there in the mid to late I980s.  B.L. wrote that these records were entirely consistent with the Veteran's reports that his social and occupational impairment from PTSD began by at least by 1987.  The Veteran indicated that as early as 1987 he experienced severe flashbacks while at work which led to the loss of that job and a psychiatric hospitalization.  Based on this evidence and his "extensive work" with the Veteran, B.L. indicated that there was no doubt that the Veteran's quality of life had been severely compromised since at least 1987.  

In view of the fluctuations of the Veteran's psychiatric disabilities since October 3, 1985, the Board finds that a retrospective opinion addressing the severity of the Veteran's PTSD/anxiety disorder since October 3, 1985, the date found to be an informal claim for an increased rating by the Board in its February 2014 decision, would be helpful in resolving the higher rating claims on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Arrange to obtain a VA medical opinion, by a VA physician (or a physician contracted by VA), to address the severity of the Veteran's PTSD/anxiety disorder during the period from October 3, 1985 through August 1, 1999. 

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the physician designated to provide the opinion, and the opinion should include discussion of the Veteran's documented medical history and assertions. 

Based on review of the claims file, the examiner should render an opinion addressing whether, at any point from the October 3, 1985 informal claim for an increased rating to August 1, 1999, the record reflects any change(s) in the severity of the Veteran's PTSD/anxiety disorder, and, if so, the approximate date(s) of any such changes(s), and the extent of severity of the disability on each date.  

In addressing the above, the examiner should specifically consider and discuss the following:  

(a) August 1986 to April 1987 Vet Center medical records which reflect crying spells, phobias, panic attacks, nightmares, disorganized thinking, and circumstantial or pressured speech during the period.

(b) a May 5, 1987 record noting that the Veteran's marriage was failing, a fact that was similarly noted in June 1987 VA treatment records.  

(c) a May 20, 1988 VA treatment record noting that the Veteran was beginning to develop insight into his thought processes and was not emotional during his interview.  This was further confirmed in a June 8, 1988 record which indicated that the Veteran's emotional state was under control and that there were no signs of tears during the interview.  The June 8, 1988 treatment record also noted that the Veteran had a new job and was assessed as making good progress.  

(d)  an April 7, 1988 record revealing that the Veteran had "been terminated from his employment," an April 12, 1988 record reflecting he "has no friends," and June and August 1987 records recorded a failing marriage and that he was "not functioning at an adequate level."  

(e) August 1996, December 1998, January 1999, and February 1999 VA treatment notes reflecting that the Veteran had broken up with his girlfriend, isolated himself to his room after work, and had a lack of intimacy and contact with family.

(f) an August 13, 1996 VA record indicated that the Veteran was anxious and labile and appeared to have difficulty focusing.  An August 25, 1996 record noted that while the Veteran was well-dressed and neatly groomed, the examiner was unable to determine what the Veteran had wanted.  Records dated in December 1998 noted that the Veteran was angry and unfulfilled and referenced employment difficulties and family problems as the causes.

(g) a February 2010 statement from B.L., the Veteran's private therapist, in which B.L. wrote that the Veteran's Vet Center records were entirely consistent with the Veteran's reports that his social and occupational impairment from PTSD began by at least by 1987.

Complete, clearly-stated rationale for the conclusions reached must be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




